Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to applicant’s communication
filed on 2.24.21 In view of this communication, claims 1-13 are now pending in this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 6 recites in part “another end side”. However, “another end side” is not referred to in any of the drawings. All claim elements  must be simply and clearly shown in drawing or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8,10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka et al(US7316208B2), hereinafter referred to as Tanaka.
Regarding Claim 8, Tanaka discloses a generator cooling structure of an engine[Abstract]  including a crankshaft (Fig 3 below, 7)  and a generator (Fig 3, 15) arranged on one end side (Fig 3, LEFT) of the crankshaft, the generator cooling structure comprising a generator cover (Fig 3, 10) that houses the generator, wherein a cooling medium supply passage (Fig 3, P1), that supplies a cooling medium (Abstract discloses oil as cooling medium) to the generator is provided in the generator cover [Col 3, 46-50 discloses guide surface of generator cover).  
Regarding Claim 10, Tanaka discloses the generator cooling structure of an engine according to claim 8. Tanaka further discloses the generator has a rotor (Fig 3, 45)  fixed to the crankshaft (Fig 3, 50 bolt is used to fix) and a stator (Fig 3, 46) fixed in position relative to the generator cover (Fig 3, 54 bolts are used to fix generator cover to stator), and the cooling medium [Abstract] is supplied to the one end side of the crankshaft in the stator from the cooling medium supply passage (Fig 3, P1) shows oil flowing to the one end side (Fig 3, P1) of the crankshaft.  

    PNG
    media_image1.png
    779
    898
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7,9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al(US7316208B2), hereinafter referred to as Tanaka, in view of Matsuda (US 20130270938 A1).
Regarding Claim 1,  Tanaka discloses a generator cooling structure [Abstract] of an engine including a crankshaft (Fig 3 above, 7) and a generator (Fig 3, 15) arranged on one end side (Fig 3, LEFT) of the crankshaft, the generator cooling structure comprising: 
a crankcase (Fig 1 below, 1; Fig 3, 3(1)) that houses the crankshaft; and 
a generator cover (Fig 3, 10) that is coupled (Fig 3, 11)[Col 3, 46-50] to the crankcase in order to house the generator, 
wherein the generator has a rotor (Fig 3, 45) fixed to the crankshaft (Fig 3, 50 bolt is used to fix) and a stator (Fig 3, 46) fixed in position relative to the generator cover (Fig 3, 54 bolts are used to fix generator cover to stator) and 
a cooling medium supply passage (Fig 3, P1), which is arranged in order to supply a cooling medium to the stator, is provided [Col 2, 46-50].  
Tanaka does not explicitly disclose cooling medium supply passage in a direction of the one end side of the crankshaft in the stator.
Matsuda discloses cooling medium supply passage (Matsuda, Fig 7 below, P2) in a direction of the one end side of the crankshaft  (Matsuda, Fig 7, 93) in the stator (Matsuda, Fig 7, 92).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed generator cooling structure of Tanaka with the cooling medium supply passage in a direction of the one end side of the crankshaft as taught by Matsuda in order to effectively cool the stator coil [Matsuda, Para 0088].

    PNG
    media_image2.png
    804
    938
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    848
    575
    media_image3.png
    Greyscale


Regarding Claim 2, Tanaka in view of Matsuda discloses the generator cooling structure of an engine according to claim 1.  Tanaka in view of Matsuda further discloses a plate member (Matsuda, Fig 7,8 below, 86) to be attached to the generator cover (Matsuda, Fig 7 above, 84)[Para 0086], 
wherein the cooling medium supply passage (Matsuda, Fig 7, P2) is formed by covering a groove portion (Matsuda, Fig 7, 86a)[Para 0086] provided on one of the generator cover and the plate member with the other of the generator cover and the plate member (generator cover along with the plate member makes the groove as shown in Fig 7, Matsuda), and 
a supply port (Matsuda, Fig 7,8, 86b) that supplies the cooling medium (Tanaka discloses oil) to the stator is provided in the cooling medium supply passage (Matsuda, Fig 7, P2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed generator cooling structure of Tanaka in view of Matsuda with the plate member forming a groove with the generator cover as taught by Matsuda to effectively cool the stator coil[Matsuda, Para 0088]. 
    PNG
    media_image4.png
    688
    543
    media_image4.png
    Greyscale


Regarding Claim 3, Tanaka in view of Matsuda discloses the generator cooling structure of an engine according to claim 2.  Tanaka in view of Matsuda further discloses the supply port (Matsuda, Fig 7 above, 86b) is provided in the plate member  (Matsuda, Fig 7, 86).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed generator cooling structure of Tanaka in view of Matsuda with the supply port in the plate as taught by Matsuda in order to effectively cool the stator coil [Matsuda, Para 0088].
Regarding Claim 4, Tanaka in view of Matsuda discloses the generator cooling structure of an engine according to claim 3.  Tanaka in view of Matsuda further discloses the stator has a stator core having a plurality of teeth portions extending radially at intervals in a circumferential direction and coils wound around the teeth portions of the stator core (Matsuda, Para 0051 discloses typical stator core with coil wound around electromagnetic steel plate), a plurality of the supply ports (Matsuda, Fig 7 above, 86b) [Para 0087] are provided in the plate member (Matsuda, Fig 7, 86)  so as to be separated from each other in a circumferential direction [Matsuda, Para 0087], and the plurality of the supply ports are provided at positions facing the teeth portions of the stator core (86b of Fig 7, Matsuda are facing the stator core). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed generator cooling structure of Tanaka with the supply ports facing the stator teeth as taught by Matsuda in order to effectively cool the stator coil [Matsuda, Para 0088].
Regarding Claim 5, Tanaka in view of Matsuda discloses the generator cooling structure of an engine according to claim 1.  Tanaka in view of Matsuda further discloses an introductory port (Matsuda, Fig 7 above, 84a) that introduces the cooling medium into the cooling medium supply passage (Matsuda, Fig 7, P2) is provided in the generator cover  (Matsuda, Fig 7, 84)[Para 0086], the introductory port is open to a coupling surface  (Matsuda, Fig 7, C1) with the crankcase in the generator cover, and a crankcase-side supply port that supplies the cooling medium to the introductory port is provided in the 39crankcase (Para 0006 discloses oil supply from pump to stator coil). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed generator cooling structure of Tanaka with the structure of the introductory port and supply port as taught by Matsuda in order to have required structure to effectively cool the stator coil.
 Regarding Claim 7, Tanaka in view of Matsuda discloses the generator cooling structure of an engine according to claim 1.  Tanaka in view of Matsuda further discloses wherein the cooling medium is oil [Tanaka, Abstract].  
 Regarding Claim 9, Tanaka discloses the generator cooling structure of an engine according to claim 8. Tanaka further discloses the generator has a coil (Fig 3 above, 46). Tanaka does not explicitly disclose  a supply port that supplies the cooling medium to the generator is provided in the cooling medium supply passage, and the supply port faces the coil.  
Matsuda discloses a supply port (Matsuda, Fig 7 above, 86b) [Para 0087] that supplies the cooling medium to the generator is provided in the cooling medium supply passage (Matsuda, Fig 7, P2), and the supply port faces the coil (Matsuda, Fig 7 shows 86b facing coil 92a).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed generator cooling structure of Tanaka with the supply ports facing the stator coil as taught by Matsuda in order to effectively cool the stator coil [Matsuda, Para 0088].
 Regarding Claim 11, Tanaka discloses the generator cooling structure of an engine according to claim 8. Tanaka does not explicitly disclose a plate member to be attached to the generator cover, wherein the cooling medium supply passage is formed by covering a groove portion provided in one of the generator cover and the plate member with the other of the generator cover and the plate member, and a supply port that supplies the cooling medium to the generator is provided in the cooling medium supply passage. 
Matsuda discloses a plate member (Matsuda, Fig 7 above, 86) to be attached to the generator cover (Matsuda, Fig 7, 84)[Para 0086], wherein the cooling medium supply passage (Matsuda, Fig 7, P2) is formed by covering a groove portion (Matsuda, Fig 7, 86a)[Para 0086] provided in one of the generator cover and the plate member with the other of the generator cover and the plate member (generator cover along with the plate member makes the groove as shown in Fig 7, Matsuda), and a supply port (Matsuda, Fig 7, 86b) that supplies the cooling medium to the generator is provided in the cooling medium supply passage (Matsuda, Fig 7, P2). 
Regarding Claim 12, Tanaka in view of Matsuda discloses the generator cooling structure of an engine according to claim 11.  Tanaka in view of Matsuda further discloses the supply port (Matsuda, Fig 8 above, 86b)  is provided in the plate member (Matsuda, Fig 8, 86).   
For claims 11 and 12, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed generator cooling structure of Tanaka in view of Matsuda with the plate member forming a groove with the generator cover and the supply ports provided in the plate as taught by Matsuda to effectively cool the stator coil [Matsuda, Para 0088].
Regarding Claim 13, Tanaka discloses the generator cooling structure of an engine according to claim 8.  Tanaka further discloses 41a crankcase (Fig 1 above, 1; Fig 3, 3(1)) to be coupled (Fig 3 above, 11)[Col 3, 46-50]  to the generator cover (Fig 3, 10). Tanaka does not explicitly disclose an introductory port that introduces the cooling medium into the cooling medium supply passage is provided in the generator cover, the introductory port is open to a coupling surface with the crankcase in the generator cover, and a crankcase-side supply port that supplies the cooling medium to the introductory port is provided in the crankcase.
Matsuda discloses an introductory port (Matsuda, Fig 7 above, 84a) that introduces the cooling medium into the cooling medium supply passage (Matsuda, Fig 7, P2) is provided in the generator cover  (Matsuda, Fig 7, 84)[Para 0086], the introductory port is open to a coupling surface  (Matsuda, Fig 7, C1) with the crankcase in the generator cover, and a crankcase-side supply port that supplies the cooling medium to the introductory port is provided in the 39crankcase (Para 0006 discloses oil supply from pump to stator coil). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed generator cooling structure of Tanaka with the structure of the introductory port and supply port as taught by Matsuda in order to have required structure to effectively cool the stator coil.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Matsuda and Takano (US8381698B2).
Regarding Claim 6, Tanaka in view of Matsuda discloses the generator cooling structure of an engine according to claim 1.  Tanaka in view of Matsuda further discloses a cooling medium supply passage (Tanaka, Fig 3 above, 41) which supplies the cooling medium [Tanaka, Abstract, oil] to another end side[Tanaka, Col 4, 59-65] of the crankshaft in the stator.
Tanaka in view of Matsuda does not disclose a cooling medium supply passage is provided in the crankshaft.
Takano discloses a cooling medium supply passage is provided in the crankshaft (Takano, Fig 4 below, 135).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed generator cooling structure of Tanaka in view of Matsuda with a supply passage in the crankshaft as taught by Takano to not have a convoluted cooling path.

    PNG
    media_image5.png
    748
    584
    media_image5.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832  


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832